Title: From George Washington to Major Henry Lee, Jr., 10 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Sir
          Head Quarters New-Windsor 10th July 1779
        
        I have this moment received your letter of the 9th. I wish mine of the same date had gotten to hand before the transaction you mention had taken place—I fear it will have a bad effect both in the Army and in the Country—I would by no means have you to carry into execution your plan of diversifying the punishment, or in any way to exceed the spirit of my instruction yesterday—And even the measure I have authorised ought to be practiced with great caution. I am Sir Your most Obedt Servt
        
          Go: Washington
        
        
          P.S. You will send & have the Body buried lest it fall into the enemy’s hands.
        
      